Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Soltz on 1/28/2021. The application has been amended as follows: 


Claim 16 (cancel)   A method, comprising:
removing a flexible cover part of an appliance cover of a telecommunication appliance supported by a telecommunication rack while the telecommunication appliance is in service and passing data, the telecommunication appliance having a plurality of pluggable optical modules installed within connectors within a space encompassed by the appliance cover, the connectors being operably connected to a power supply supplying power to the connectors; and when a first one of the connectors 

Claim 17 (cancel)   The method of claim 16, wherein the telecommunication appliance has a maintenance mode in which power is supplied to the connectors and a fan supplies air to cool components within the telecommunication appliance, and wherein the method further comprises switching the telecommunication appliance to the maintenance mode prior to plugging the first pluggable optical module within the first one of the connectors.

Claim 18 (cancel)    The method of claim 17, wherein prior to plugging the first pluggable optical module within the first one of the connectors, the method comprises removing a second pluggable optical module from the first one of the connectors while the telecommunication appliance is in the maintenance mode, and power is being supplied to the first one of the connectors.

Claim 19 (cancel)   The method of claim 16, wherein the telecommunication appliance is movably connected to the telecommunication rack, and further comprises moving the telecommunication appliance relative to the telecommunication rack while power is being supplied to the first one of the connectors to provide access to remove the flexible cover part of the appliance cover.

Claim 20 (cancel)    The method of claim 15, wherein when the first pluggable optical module is plugged within the first one of the connectors, a second pluggable optical module, passing data, is within a second one of the connectors.

Allowable Subject Matter
2.	Claim 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 10 recite the features of:
“an appliance cover encompassing a telecommunication equipment space sectioned into a fixed space and a modular space, the appliance cover having at least one of a top, and a bottom, the appliance cover having a front, a rear, a first side and a second side, the appliance cover being sized to fit within a telecommunication rack, the appliance cover including at least one fixed cover part extending about the fixed space, and at least one flexible cover part extending about the modular space;
 a first cage positioned within the telecommunication equipment space, the first cage forming a plurality of first connectors sized and dimensioned to attach to pluggable optical modules, the first connectors adjacent to the modular space;
a second connector on at least one of the front or rear of the appliance cover; 
a fan having at least one of an impeller and or a non-impeller mechanism configured to produce a current of air into the fixed space; 
and a circuit positioned within the fixed space and within the current of air produced by the fan, the circuit including a switch, first leads connecting the switch to the first connectors and second leads connecting the switch to the second connector, and third leads providing power to the first connectors and the second connector, the circuit including a controller having a maintenance mode in which the controller enables the fan to produce the current of air, and supplies electrical power to the third leads”.

The features in those independent claims are neither taught or made fairly obvious by the prior art or record.

“the appliance cover including at least one fixed cover part extending about the fixed space, and at least one flexible cover part extending about the modular space;  a first cage positioned within the telecommunication equipment space, the first cage forming a plurality of first connectors sized and dimensioned to attach to pluggable optical modules, the first connectors adjacent to the modular space;   a fan having at least one of an impeller and or a non-impeller mechanism configured to produce a current of air into the fixed space; and a circuit positioned within the fixed space and within the current of air produced by the fan, the circuit including a switch, first leads connecting the switch to the first connectors and second leads connecting the switch to the second connector, and third leads providing power to the first connectors and the second connector, the circuit including a controller having a maintenance mode in which the controller enables the fan to produce the current of air, and supplies electrical power to the third leads”. 

For example, prior art Stansbury et al. (US PAT # 7,822,311) teaches a telecommunications chassis includes a housing defining a front end, a rear end and an interior, the chassis housing telecommunications equipment within the interior, cables connected to the telecommunications equipment configured to exit through the rear end. The housing is configured for mounting to a telecommunications rack and being movable relative to the rack between a closed position and an open position. A cable management structure is mounted between the housing and the rack, the cable management structure configured to move the cables exiting the rear of the housing upwardly, out of the way of the housing when the housing is moved from the open position toward the closed position (see Fig. 1 and corresponding text and abstract). However, Stansbury does not teach the other limitations as recited in independent claims 1 and 10.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652